 

EXHIBIT 10.1

 

[ex10-1_001.jpg]

 

October 12, 2018

 

Medical Transcription Billing, Corp.

7 Clyde Road

Somerset, NY 08873

 

Attn: Stephen Snyder, Chief Executive Officer

 

Dear Mr. Snyder:

 

Reference is made to the placement agency agreement (the “PAA”), dated October
10, 2018, by and between Medical Transcription Billing, Corp. (the “Company”)
and H.C. Wainwright & Co., LLC (“Wainwright”), pursuant to which Wainwright
shall serve as the exclusive lead placement agent of the Company in connection
with the Offering of Securities pursuant to the Registration Statement (as those
terms are defined in the PAA).

 

The Company and Wainwright hereby agree to amend the PAA, as follows:

 

Section 1(a)(i) is hereby amended and restated in its entirety to read as
follows:

 

(i) A cash fee equal to 9% of the gross proceeds received by the Company from
the sale of the Securities at the closing of the Offering (the “Closing”).

 

Except as expressly set forth above, all of the terms and conditions of the PAA
shall continue in full force and effect after the execution of this agreement
and shall not be in any way changed, modified or superseded by the terms set
forth herein. Defined terms used herein but not defined herein shall have the
meanings given to such terms in the PAA.

 

This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

*********************

 

 

 

 

IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.

 

  Very truly yours,       H.C. WAINWRIGHT & CO., LLC         By: /s/ Edward D.
Sivera   Name: Edward D. Silvera   Title: Chief Operating Officer

 

Accepted and Agreed:

 

Medical transcription billing, corp.         By: /s/ Stephen Snyder   Name:
Stephen Snyder   Title: Chief Executive Officer  

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

2

 

 